        Case 2:19-cv-02346-EFM-JPO Document 34 Filed 05/18/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

    BOILERMAKER-BLACKSMITH
    NATIONAL PENSION TRUST, et al.,

             Plaintiffs,
                                                       Case No. 19-2346-EFM
             v.

    BECKER BOILER CO., INC.,

             Defendant.


                                         ORDER

         The plaintiffs, Boilermaker-Blacksmith National Pension Trust and John Fultz,

bring this action against defendant, Becker Boiler Co., Inc., arising from a dispute over

funds paid to a pension fund. Plaintiffs are bringing the action to enforce defendant’s

payment under the Employee Retirement Security Act of 1974 (“ERISA”), as amended by

the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”). There is a

pending arbitration for the underlying case, pursuant to the mandatory arbitration provision

of the MPPAA.1 The parties have selected the arbitrator, but no scheduling conference has

been set.2

         Plaintiffs have filed a motion to stay discovery (ECF No. 24) pending a ruling on

their motion for judgment on the pleadings (ECF No. 22) by the presiding U.S. District




1
    ECF No. 25 at 1.
2
    ECF No. 29 at 4.

O:\ORDERS\19-2346-EFM-24.DOCX
        Case 2:19-cv-02346-EFM-JPO Document 34 Filed 05/18/20 Page 2 of 5




Judge, Eric F. Melgren. Defendant opposes the motion to stay, arguing a stay would deny

it the right to discovery necessary to develop its defenses.3 For the reasons set forth below,

the motion to stay is denied.

Analysis

         It has long been the general policy in the District of Kansas not to stay discovery

merely because a dispositive motion has been filed.4 However, there are four recognized

exceptions to this policy. That is, a discovery stay may be appropriate if at least one of

these factors is present: (1) the case is likely to be finally concluded via the dispositive

motion; (2) the facts sought through discovery would not affect the resolution of the

dispositive motion; (3) discovery on all issues posed by the complaint would be wasteful

and burdensome; or (4) the dispositive motion raises issues as to a defendant’s immunity

from suit.5

         There has been no discovery in the case.6 Plaintiffs argue defendant admitted in its

answer the material facts necessary for plaintiffs to succeed on their dispositive motion,

and the matters for which defendant seeks discovery pertain “to the merits of the Fund’s




3
    ECF No. 30.
4
    See Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994).
5
 Lofland v. City of Shawnee, Kansas, No. 16-CV-2183-CM-TJJ, 2016 WL 5109941, at *1
(D. Kan. Sept. 20, 2016); Fattaey v. Kansas State Univ., No. 15-9314-JAR-KGG, 2016
WL 3743104, at *2 (D. Kan. July 13, 2016).
6
    ECF No. 30 at 4.
                                              2
         Case 2:19-cv-02346-EFM-JPO Document 34 Filed 05/18/20 Page 3 of 5




withdrawal liability assessment, which are already the subject of arbitration proceedings

between the parties pursuant to MPPAA’s mandatory arbitration provision.”7 Plaintiffs

argue the defenses as to the underlying withdrawal liability assessment would need to be

presented to the arbitrator in the first instance, under 29 U.S.C. Sec 1401(a)(1).8

          Plaintiffs argue there is one discrete issue pending before Judge Melgren in the

dispositive motion – whether a “pay now, dispute later” rule under the MPPAA applies

here – and that limited inquiry can be decided on the present record.9 Specifically,

plaintiffs assert the court is limited by statute to what it can consider and “no discovery is

needed with respect to any equity defense.”10 It cites a 2019 opinion from this court

holding there is no equitable exception to the MPPAA rule, and although the Tenth Circuit

has not addressed the issue, it found the Tenth Circuit “would rule either that no exception

exists or that any possible exception is too narrow to apply in this case.”11

          Plaintiffs have filed their motion for a judgment on the pleadings, not a summary

judgment motion. Courts evaluate a Rule 12(c) motion for judgment on the pleadings




7
    ECF No. 25 at 2.
8
    Id. at 6.
9
    Id. at 4-5.
10
     Id. at 5.
11
  Boilermaker-Blacksmith Nat'l Pension Tr. v. PSF Indus., Inc., 424 F. Supp. 3d 1103,
1105 (D. Kan. 2019).
                                          3
           Case 2:19-cv-02346-EFM-JPO Document 34 Filed 05/18/20 Page 4 of 5




under the same standard as a Rule 12(b)(6) motion to dismiss.12 Generally, in deciding a

motion to dismiss, the “court should consider no evidence beyond the pleadings.” 13 In

Heistand v. Coleman, which plaintiffs cite, the court examined the Wolf factors and noted

conducting discovery would not affect resolution of the motion for judgment on the

pleadings.14 Notably, the defendants, not the plaintiff, were the party to file the motion for

judgment on the pleadings and ask for a stay of discovery, and the pro se plaintiff did not

file any response to the motion to stay.15 The issues there were defenses of claim

preclusion, issue preclusion, and qualified immunity, which the court held defendants were

entitled to have resolved before being required to engage in discovery.16

           Here, in contrast, defendant’s main substantive argument opposing the motion for

judgment on the pleadings is that it was brought prematurely and defendant argues it is

entitled to discovery on an equitable defense. Defendant argues “[t]o bar, limit, or cabin

discovery, at the outset, would deprive [it] of discovery supporting its defense theories, and

otherwise prejudice [it] by limiting the case to [plaintiff’s] theory of liability.”17 Defendant




12
     See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).
13
     Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007).
14
 Heistand v. Coleman, No. CIV.A. 08-3292-CM-DJ, 2009 WL 1226737, at *1 (D. Kan.
Apr. 30, 2009).
15
     Id.
16
     Id.
17
     ECF No. 30 at 3.
                                               4
         Case 2:19-cv-02346-EFM-JPO Document 34 Filed 05/18/20 Page 5 of 5




has opposed the motion for judgment on the pleadings, contesting liability, damages, and

the Fund’s right to payment.18 Defendant opposes plaintiffs’ interpretation of the statute

and argues the 2019 opinion plaintiffs cited applying the rule doesn’t bar defendant’s

defenses in this case.19

          The court agrees a ruling on the dispositive motion could conclude the case, as

plaintiffs suggest. But based on the present record, the court cannot conclude discovery

would not affect the resolution of this motion. Defendant has differentiated its case from

situations like Heistand and has shown discovery may affect the resolution of the

dispositive motion. The undersigned offers no opinion on the merits of the dispositive

motion pending before Judge Melgren.         However, the undersigned is persuaded by

defendant’s argument that discovery should not be stayed at this stage. All discovery by

the parties must be commenced or served in time to be completed by September 18, 2020.

Any further dispositive motions must be filed by September 25, 2020.

          IT IS THEREFORE ORDERED that plaintiffs’ motion to stay (ECF No. 24) is

denied.

          Dated May 18, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




18
     ECF No. 29 at 2.
19
     Id. at 9.
                                             5
